DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 01/06/2022.
	Claims 1-22 are pending.
	Claims 21 and 22 are newly added. 
	Claim 9 is withdrawn since Applicant has indicated that said claim is not directed to Applicant’s elected species.
	Claims 1-8 and 10-22 are currently under consideration to the extent that they read upon Applicant’s elected species.
	NOTE: Applicant elected – 
The active being 4-hydroxybenzyl alcohol “which can be applied either directly or indirectly by applying Sinapsis alba plant extract or seed meal, thereby forming the 4-hydroxybenzyl alcohol in situ by hydrolysis in the soil”.  It is appreciated that Applicant has indicated by the election of this “single species” that direct application of 4-hydroxybenzyl alcohol and indirect application of 4-hydroxybenzyl alcohol by applying Sinapsis alba plant extract or seed meal are considered to be equivalent, and within the scope of a single species
A trap crop is present, and specifically Solanum sisymbriifolium
The active is utilized greater than 0 -3 feet from the trap crop
The active is utilized in an amount of greater than 0 to 100lbs/acre
The soil is contacted with 4-hydroxybenzyl alcohol from greater than 0 to 6 months before the nematicide is applied
Both a nematicide and a hatch factor are present and the hatch factor is a potato root leachate

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13-17, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al (HortTechnology, 2015)(IDS Reference).
	Meyer teaches the application of Indian mustard (Brassica juncea) and yellow mustard (Sinapis alba) for the management of nematodes (see entire document for instance, Title, Summary, Table 1).  The instant method is directed to contacting soil that has, or is at risk of having, nematode eggs, encysted eggs, and certain types of nematode eggs.  It is noted that in an agricultural field, there is a risk of nematodes Sinapis alba meal, wherein when it rains, this results in contacting the soil with 4-hydroxybenzyl alcohol (see entire document for instance, page 194, center column, second paragraph).  Meyer teaches that the meal comprises a glucosinolate content of 132 μmol•g-1 meal for Sinapis alba meal (see entire document, for instance, page 193, center column, third paragraph), wherein the glucosinolate in Sinapis alba produces 4-hydroxybenzyl alcohol (see entire document, for instance, page 200, left column, first paragraph).  Further, it is noted that Applicant’s election evidences that within the scope of the instant Application, the application of 4-hydroxybenzyl alcohol through any of the mechanisms in which it could be applied are deemed equivalent.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 and 10-22 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al (HortTechnology, 2015)(IDS Reference), Dias (Eur J Plant Path, 2012), and Sobczak et al (MPMI, 2005).
Meyer teaches the application of Indian mustard (Brassica juncea) and yellow mustard (Sinapis alba) for the management of nematodes (see entire document for instance, Title, Summary, Table 1).  The instant method is directed to contacting soil that has, or is at risk of having, nematode eggs, encysted eggs, and certain types of nematode eggs.  It is noted that in an agricultural field, there is a risk of nematodes either imminently with the instantly sowed crop, or in future crops.  Meyer teaches the direct application of 850 lbs/acre of Sinapis alba meal, wherein when it rains, this results in contacting the soil with 4-hydroxybenzyl alcohol (see entire document for instance, page 194, center column, second paragraph).  Meyer teaches that the meal comprises a glucosinolate content of 132 μmol•g-1 meal for Sinapis alba meal (see entire document, for instance, page 193, center column, third paragraph), wherein the glucosinolate in Sinapis alba produces 4-hydroxybenzyl alcohol (see entire document, for instance, page 200, left column, first paragraph).  Further, it is noted that Applicant’s election evidences that within the scope of the instant Application, the application of 4-hydroxybenzyl alcohol through any of the mechanisms in which it could be applied are Sinapis alba meal is taught as being done simultaneously with the fertilizer (see entire document, for instance, Abstract).  
Meyer, while teaching contacting the soil with 4-hydroxybenzyl alcohol for the management of nematodes, does not directly indicate that a trap crop is utilized.
Dias teaches that Solanum sisymbriifolium is a known trap crop for both root-know nematode species and potato cyst nematodes (see entire document, for instance, Abstract).  Further, Solanum sisymbriifolium root excudates can have nematode hatching properties (see entire document, for instance, Table 2).  Dias further teaches that Solanum sisymbriifolium cultivars could improve the efficacy of integrated pest management programs for nematode control (see entire document, for instance, page 177, left column, third paragraph).  Dias additionally states that different Solanum sisymbriifolium cultivars have differing inhibitory effects on different nematode cultivars (see entire document, for instance, Fig. 1).  Dias teaches that without a host plant it can take 15 years for potato cyst nematodes to hatch and die (see entire document, for instance, page 172, left column, first paragraph).  Dias teaches that antagonists are known to be used against nematodes, but antagonists alone have to be applied to the soil and the extent of their action hardly exceeds their depth of incorporation (see entire document, for instance, page 172, left column, first paragraph).  Dias teaches that an alternative approach to utilizing only an antagonist is to grow a trap crop and use an antagonist, and teaches that polyphenols have been known to have nematicidal activities (see entire document, for instance, page 172, left column, last paragraph).  Dias states that the date for destroying a trap crop must be carefully assessed to prevent nematode reproduction (see entire document, for instance, page 172, right 
Sobczak teaches that tomato plants are susceptible to potato cyst nematodes (see entire document, for instance, Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to utilize a combination of Solanum sisymbriifolium cultivars as taught by Dias as trap crops for reducing the PCN population and PCN density in the fields as taught by Meyer et al.  One would have been motivated to do so since Dias teaches the benefits of trap crops for PCN population and density reduction, and specifically states that Solanum sisymbriifolium as a trap crop can improve the efficacy of integrated pest management programs for PCN control, wherein Meyer is directed to nematode control on crop fields that comprise tomato plants, wherein further Sobczak teaches that tomato plants can be susceptible to PCN.  
With regard to the amounts, timing, and spacing of the components, first, it is noted that the amounts and location of the components are readily optimizable, and said optimization with will within the skill of one of ordinary skill in the art.  It is noted that, MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Further, MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Additionally, it is noted that when the Sinapis alba meal is applied to the field with the previous crop or with the trap crop, and the trap crop is planted into the field, there is necessarily Sinapis alba meal within the range of greater than 0 to 3 feet from the trap crop.  It is further noted that greater than 0 months includes any amount of time greater than exactly simultaneously.  Further, it is noted that there are several fertilizer steps taught in Dias (weekly, page 173, right column, last paragraph) wherein Meyer teaches the application of the Sinapis alba meal during fertilization, and therefore, there are multiple time periods when the components are being added, separated by various periods of time.  
Further, it is noted that by planting more than one cultivar of Solanum sisymbriifolium, one would be planting the trap crop as well as a hatching factor, since Dias teaches that the root extrudates of these cultivars have hatching factors for nematodes and reduce population densities to lower levels, wherein further, they have different levels of results against different nematode species.  Further, it is noted that by utilizing the mixture of both Indian mustard (Brassica juncea) and yellow mustard (Sinapis alba) as taught by Meyers, one is applying both the 4-hydroxybenzyl alcohol as well as an additional nematicide, since Meyers teaches Sinapis alba as a source of 4-hydroxybenzyl alcohol, wherein Brassica juncea is identified as being more nematotoxic (see the paragraph bridging pages 199 and 200).  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TREVOR LOVE/Primary Examiner, Art Unit 1611